UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) MACROGENICS (Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number) DECEMBER 31, 2015 (Date of Event That Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.556099109 13G Page 2 of 12 Pages Names of Reporting Persons. Alta BioPharma Partners III, L.P. Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power -0- Sole Dispositive Power -0- Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person -0- Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person PN CUSIP No.556099109 13G Page 3 of 12 Pages Names of Reporting Persons. Alta BioPharma Partners III GmbH & Co. Beteiligungs KG Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Germany Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power -0- Sole Dispositive Power -0- Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person -0- Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person PN CUSIP No.556099109 13G Page 4 of 12 Pages Names of Reporting Persons. Alta BioPharma Management III, LLC Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power -0- Sole Dispositive Power -0- Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person -0- Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person OO CUSIP No.556099109 13G Page 5 of 12 Pages Names of Reporting Persons. Alta Embarcadero BioPharma Partners III, LLC Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power -0- Shared Voting Power -0- Sole Dispositive Power -0- Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% Type of Reporting Person OO CUSIP No.556099109 13G Page 6 of 12 Pages Names of Reporting Persons. Farah Champsi Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power Shared Voting Power -0- Sole Dispositive Power Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% (a) Type of Reporting Person IN (a) The percentage set forth in row (11) is based on 34,312,353 shares of Common Stock outstanding as of October 30, 2015 as reported in the Issuer’s 10-Q for the quarter ended September 30, 2015 as filed with the Securities and Exchange Commission on November 4, 2015. The information with respect to the shares of Common Stock beneficially owned by the Reporting Person is provided as of December 31, 2015. CUSIP No.556099109 13G Page 7of 12 Pages Names of Reporting Persons. Edward Penhoet Check the Appropriate Box if a Member of a Group (a) o (b) x SEC Use Only Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With Sole Voting Power Shared Voting Power -0- Sole Dispositive Power Shared Dispositive Power -0- Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Percent of Class Represented by Amount in Row (9) 0% (a) Type of Reporting Person IN CUSIP No.556099109 13G Page 8 of 12 Pages Item 1. (a) Name of Issuer: Macrogenics, Inc. (“Issuer”) (b) Address of Issuer’s Principal Executive Offices: 9640 Medical Center Drive Rockville, Maryland 20850 Item 2. (a) Name of Person Filing: Alta BioPharma Partners III, L.P. (“ABPIII”) Alta BioPharma Management III, LLC (“ABMIII”) Alta BioPharma Partners III GmbH & Co. Beteiligungs KG (“ABPIIIKG”) Alta Embarcadero BioPharma Partners III, LLC (“AEBPIII”) Farah Champsi (“FC”) Edward Penhoet (“EP”) (b) Address of Principal Business Office: One Embarcadero Center, Suite 3700 San Francisco, CA 94111 (c) Citizenship/Place of Organization: Entities: ABPIII Delaware ABMIII Delaware ABPIIIKG Germany AEBPIII California Individuals: FC United States EP United States (d) Title of Class of Securities: Common Stock, $0.01 par value per share (e) CUSIP Number: Item 3. Not applicable. CUSIP No.556099109 13G Page9 of 12 Pages Item 4Ownership. The following beneficial ownership information is provided as of December 31, 2015. Please see Attachment A Fund Entities Shares Held Directly Sole Voting Power Shared Voting Power Sole Dispositive Power Shared Dispositive Power Beneficial Ownership Percentage of Class ABPIII 0 0 0 0 0 0 0% ABMIII 0 0 0 0 0 0 0% ABPIIIKG 0 0 0 0 0 0 0% AEPBIII 0 0 0 0 0 0 0% FC 0 0 0% EP 0 0 0% Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following ý Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group No reporting person is a member of a group as defined in Section 240.13d-1(b)(1)(ii)(J) of the Act. CUSIP No.556099109 13G Page 10 of 12 Pages Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. EXHIBITS A:Joint Filing Statement CUSIP No.556099109 13G Page 11of 12 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2016 ALTA BIOPHARMA PARTNERS III, L.P. ALTA BIOPHARMA MANAGEMENT III, LLC By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi By: /s/ Farah Champsi Farah Champsi, Director Farah Champsi, Director ALTA EMBARCADERO BIOPHARMA PARTNERS III, LLC ALTA BIOPHARMA PARTNERS III GMBH &CO. BETEILIGUNGS KG By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi /s/ Farah Champsi Farah Champsi, Manager Farah Champsi, Director /s/ Farah Champsi Farah Champsi /s/ Edward Penhoet Edward Penhoet CUSIP No.556099109 13G Page 12 of 12 Pages EXHIBIT A AGREEMENT OF JOINT FILING We, the undersigned, hereby express our agreement that the attached Schedule 13G is filed on behalf of us. Date: February 12, 2016 ALTA BIOPHARMA PARTNERS III, L.P. ALTA BIOPHARMA MANAGEMENT III, LLC By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi By: /s/ Farah Champsi Farah Champsi, Director Farah Champsi, Director ALTA EMBARCADERO BIOPHARMA PARTNERS III, LLC ALTA BIOPHARMA PARTNERS III GMBH &CO. BETEILIGUNGS KG By: Alta BioPharma Management III, LLC By: /s/ Farah Champsi /s/ Farah Champsi Farah Champsi, Manager Farah Champsi, Director /s/ Farah Champsi Farah Champsi /s/ Edward Penhoet Edward Penhoet
